Citation Nr: 0946805	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  05-40 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for residuals of a 
concussion, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In that decision, the RO granted 
service connection for recurrent headaches, postconcussion 
syndrome and assigned a disability rating of 10 percent, 
effective July 9, 2002.  The Veteran timely filed a notice of 
disagreement (NOD) in November 2004. 

In June 1970, the RO granted service connection for residuals 
of a concussion (characterized as organic brain syndrome with 
headaches and anxiety).  In May 2003, the RO granted service 
connection for posttraumatic stress disorder (PTSD) and noted 
that the disability was formerly evaluated as residuals of a 
concussion (organic brain syndrome with headaches and 
anxiety).  In other words, the RO combined the Veteran's 
previously service connected residuals of a concussion with 
his PTSD. 

In June 2003, the Veteran submitted a request for an 
increased rating for his residuals of a concussion and the RO 
construed this as a NOD to its May 2003 rating decision.  
Furthermore, a January 2004 VA report of contact (VA Form 
119) indicates that the Veteran's representative inquired as 
to why the Veteran was only rated for PTSD and noted that he 
should have still received a separate rating for residuals of 
a concussion.  As a result, the RO issued its February 2004 
rating decision granting service connection for recurrent 
headaches and assigned a 10 percent rating, effective the 
date that the Veteran's previously service connected organic 
brain syndrome with headaches and anxiety was combined with 
his PTSD.

In light of the fact that the Veteran has been service 
connected for residuals of a concussion since June 1970 and 
this disability is separate from his service connected PTSD, 
his June 2003 request is to be construed as a claim for an 
increased rating for residuals of a concussion and not a NOD 
to the RO's May 2003 decision.  Although the February 2004 
rating decision appears to grant service connection for 
recurrent headaches, it is to be interpreted as a denial of 
an increased rating in excess of 10 percent for residuals of 
a concussion and the issue is therefore one for an increased 
rating and not a higher initial rating.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The Veteran testified before the undersigned at an October 
2009 hearing at the RO (Travel Board hearing). A transcript 
of that hearing has been associated with his claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A Veteran must be afforded a thorough and contemporaneous 
examination when the record does not adequately reveal the 
current state of the Veteran's disability.  Hart v. 
Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record 
is inadequate and the need for a contemporaneous examination 
occurs when there is evidence (including a Veteran's 
statements) of a possible increase in disability.  Hart, 21 
Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997)).  

In this case, the evidence indicates that the Veteran's 
residuals of a concussion may have worsened since his last VA 
examination in February 2004.  For example, a March 2004 VA 
interdisciplinary note indicates that the Veteran reported 
that he was no longer able to control his headaches with 
Tylenol, they were increasing in intensity, and they were 
associated with a small amount of photophobia.  He was 
diagnosed as having migraines.  A July 2005 VA 
interdisciplinary note reveals that the Veteran reported 
occasional nausea associated with his headaches.  Also, 
during the October 2009 hearing, the Veteran and his wife 
testified that due to his headaches, he experienced memory 
loss, irritability, vomiting, sensitivity to light and sound, 
difficulty concentrating, and occasional blurred vision and 
dizziness. 
Furthermore, in a March 2009 written statement (VA Form 21-
4138), the Veteran stated that he wished to have a new 
examination to assess the severity of his residuals of a 
concussion based on the new criteria for rating traumatic 
brain injury (TBI).  Effective October 23, 2008, VA amended 
the Schedule for Rating Disabilities by revising the portion 
of the Schedule that addresses neurological conditions, which 
include headaches and other residuals of TBI.  A Veteran 
whose residuals of TBI were rated under a prior version of 
38 C.F.R. § 4.124a, Diagnostic Code (DC) 8045 is permitted to 
request a review under the new criteria, irrespective of 
whether his disability has worsened since the last review.  
38 C.F.R. § 4.124a, DC 8045, Note (5) (2009).

Given the above evidence, the Board agrees that VA's duty to 
obtain a new examination as to the current severity of the 
Veteran's residuals of a concussion is triggered.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
traumatic brain injury examination to 
determine the current severity of his 
service connected residuals of a 
concussion.

The claims folder must be sent to the 
examiner for review; consideration of 
such should be reflected in the completed 
examination report or in an addendum.  
All indicated tests and studies should be 
conducted.  

The examiner should describe all 
symptomatology due to the Veteran's 
service connected residuals of a 
concussion, including any cognitive 
impairment, emotional/behavioral 
impairment, physical impairment, and 
subjective symptoms.  

With respect to headaches, the examiner 
should note the absence or presence of 
characteristic prostrating attacks, the 
frequency and duration of any such 
attacks, and the extent of any associated 
economic impact. 

To the extent possible, the 
manifestations of the Veteran's residuals 
of a concussion should be distinguished 
from those of any other disorder present, 
especially his service connected PTSD.  

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history; and such reports must be 
considered in formulating any opinions.

2.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if 
in order.  
 
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


